Not for Publication in West's Federal Reporter

              United States Court of Appeals
                          For the First Circuit

No. 08-1875

                              SUSAN N. MUKASA,

                                  Petitioner,

                                        v.

                         ERIC H. HOLDER, JR.,*
                 ATTORNEY GENERAL OF THE UNITED STATES,

                                  Respondent.


                  PETITION FOR REVIEW OF AN ORDER OF
                    THE BOARD OF IMMIGRATION APPEALS


                                     Before

                            Lynch, Chief Judge,

                  Farris** and Howard, Circuit Judges.


     William P. Joyce and Joyce & Associates, P.C. were on brief
for appellant.
     Anthony Wray Norwood, Trial Attorney, Office of Immigration
Litigation, Gregory G. Katsas, Assistant Attorney General, and
Terri J. Scadron, Assistant Director, Office of Immigration
Litigation, U.S. Department of Justice, were on brief for appellee.


                                April 23, 2009



     *
      Pursuant to Fed. R. App. P. 43(c)(2), Attorney General Eric
H. Holder, Jr. has been substituted for former Attorney General
Michael B. Mukasey as respondent.
     **
          Of the Ninth Circuit, sitting by designation.
            FARRIS, Circuit Judge.     Susan Mukasa, a native and

citizen of Uganda, petitions for review of an order by the Board of

Immigration Appeals denying her motion to reopen her removal

proceedings. Mukasa entered the United States on December 25, 2000

using a false passport.

            She applied for asylum, withholding of removal, and

protection under the United Nations Convention Against Torture, all

of which were denied. In moving to reopen, Mukasa asserted changed

country conditions and offered additional evidence.

            We review the Board’s denial of a motion to reopen for

abuse of discretion. Guerrero-Santana v. Gonzales, 499 F.3d 90, 92

(1st Cir. 2007).    Under this standard, the Board’s decision will

stand unless the petitioner can show that it rests on an error of

law or that it is patently arbitrary.     Id. at 93.

            We have carefully reviewed the record along with Mukasa’s

new allegations.    She fails to challenge the adverse credibility

finding.    Her motion to reopen does nothing to rehabilitate the

finding that her testimony was not credible, nor does it present a

distinct new claim.

AFFIRMED.




                                 -2-